UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 6-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Zero Coupon 2015 Fund June 30, 2013 Zero Coupon 2015 - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($ ) Value ($) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS — 85.8% Federal Judiciary, 0.00%, 2/15/14 Federal Judiciary, 0.00%, 2/15/15 AID (Israel), 0.00%, 5/1/15 AID (Israel), 0.00%, 8/15/15 Federal Judiciary, 0.00%, 8/15/15 STRIPS - COUPON, 0.00%, 8/15/15 STRIPS - PRINCIPAL, 0.00%, 8/15/15 STRIPS - COUPON, 0.00%, 11/15/15 STRIPS - PRINCIPAL, 0.00%, 11/15/15 REFCORP STRIPS - COUPON, 0.00%, 1/15/16 Federal Judiciary, 0.00%, 2/15/16 STRIPS - COUPON, 0.00%, 2/15/16 STRIPS - COUPON, 0.00%, 5/15/16 STRIPS - COUPON, 0.00%, 8/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $171,845,284) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES — 14.0% TVA STRIPS - COUPON, 0.00%, 5/1/14 FICO STRIPS - COUPON, 0.00%, 5/2/14 FICO STRIPS - COUPON, 0.00%, 10/5/14 FICO STRIPS - COUPON, 0.00%, 11/30/14 FICO STRIPS - COUPON, 0.00%, 2/8/15 FICO STRIPS - COUPON, 0.00%, 2/8/15 FICO STRIPS - COUPON, 0.00%, 4/6/15 FICO STRIPS - COUPON, 0.00%, 4/6/15 FHLMC STRIPS - COUPON, 0.00%, 9/15/15 TVA STRIPS - COUPON, 0.00%, 11/1/15 FICO STRIPS - COUPON, 0.00%, 11/2/15 FICO STRIPS - COUPON, 0.00%, 11/11/15 FNMA STRIPS - COUPON, 0.00%, 11/15/15 FICO STRIPS - COUPON, 0.00%, 12/6/15 FICO STRIPS - COUPON, 0.00%, 12/27/15 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $27,262,693) TEMPORARY CASH INVESTMENTS — 0.4% Federal Home Loan Bank Discount Notes, 0.00%, 7/1/13 SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $944,897) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $200,052,874) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments AID - Agency for International Development Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Zero Coupon 2020 Fund June 30, 2013 Zero Coupon 2020 - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS — 88.4% Federal Judiciary, 0.00%, 2/15/19 Federal Judiciary, 0.00%, 8/15/19 REFCORP STRIPS - COUPON, 0.00%, 10/15/19 REFCORP STRIPS - PRINCIPAL, 0.00%, 10/15/19 REFCORP STRIPS - COUPON, 0.00%, 1/15/20 REFCORP STRIPS - COUPON, 0.00%, 4/15/20 AID (Israel), 0.00%, 5/1/20 AID (Israel), 0.00%, 5/15/20 REFCORP STRIPS - COUPON, 0.00%, 7/15/20 REFCORP STRIPS - PRINCIPAL, 0.00%, 7/15/20 Federal Judiciary, 0.00%, 8/15/20 STRIPS - COUPON, 0.00%, 8/15/20 REFCORP STRIPS - COUPON, 0.00%, 10/15/20 REFCORP STRIPS - PRINCIPAL, 0.00%, 10/15/20 STRIPS - COUPON, 0.00%, 11/15/20 REFCORP STRIPS - COUPON, 0.00%, 1/15/21 REFCORP STRIPS - PRINCIPAL, 0.00%, 1/15/21 Federal Judiciary, 0.00%, 2/15/21 STRIPS - COUPON, 0.00%, 2/15/21 STRIPS - PRINCIPAL, 0.00%, 2/15/21 AID (Israel), 0.00%, 5/15/21 STRIPS - COUPON, 0.00%, 5/15/21 STRIPS - PRINCIPAL, 0.00%, 5/15/21 STRIPS - COUPON, 0.00%, 8/15/21 STRIPS - PRINCIPAL, 0.00%, 8/15/21 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $180,642,605) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES — 11.6% FICO STRIPS - PRINCIPAL, 0.00%, 4/5/19 TVA STRIPS - COUPON, 0.00%, 5/1/19 FICO STRIPS - PRINCIPAL, 0.00%, 9/26/19 TVA STRIPS - COUPON, 0.00%, 11/1/19 FHLMC STRIPS - COUPON, 0.00%, 1/15/20 FNMA STRIPS - COUPON, 0.00%, 7/15/20 Government Trust Certificate, 0.00%, 4/1/21 FHLMC STRIPS - COUPON, 0.00%, 9/15/21 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $24,527,271) TEMPORARY CASH INVESTMENTS — 0.7% Federal Home Loan Bank Discount Notes, 0.00%, 7/1/13 (Cost $1,958,000) TOTAL INVESTMENT SECURITIES — 100.7% (Cost $207,127,876) OTHER ASSETS AND LIABILITIES — (0.7)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments AID - Agency for International Development Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLMC - Federal Home Loan Mortgage Corporation FICO - Financing Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Zero Coupon 2025 Fund June 30, 2013 Zero Coupon 2025 - Schedule of Investments JUNE 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS — 90.8% REFCORP STRIPS - COUPON, 0.00%, 1/15/24 REFCORP STRIPS - COUPON, 0.00%, 4/15/24 REFCORP STRIPS - COUPON, 0.00%, 1/15/25 REFCORP STRIPS - COUPON, 0.00%, 4/15/25 REFCORP STRIPS - COUPON, 0.00%, 7/15/25 STRIPS - COUPON, 0.00%, 8/15/25 STRIPS - COUPON, 0.00%, 11/15/25 REFCORP STRIPS - COUPON, 0.00%, 1/15/26 STRIPS - COUPON, 0.00%, 2/15/26 REFCORP STRIPS - COUPON, 0.00%, 4/15/26 STRIPS - COUPON, 0.00%, 5/15/26 REFCORP STRIPS - COUPON, 0.00%, 7/15/26 STRIPS - COUPON, 0.00%, 8/15/26 STRIPS - PRINCIPAL, 0.00%, 8/15/26 STRIPS - PRINCIPAL, 0.00%, 11/15/26 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $133,435,748) ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES — 9.4% FNMA STRIPS - COUPON, 0.00%, 4/8/24 TVA STRIPS - COUPON, 0.00%, 5/1/24 FHLMC STRIPS - COUPON, 0.00%, 9/15/24 FNMA STRIPS - COUPON, 0.00%, 1/15/25 FHLMC STRIPS - COUPON, 0.00%, 3/15/25 FNMA STRIPS - COUPON, 0.00%, 8/7/25 FHLMC STRIPS - COUPON, 0.00%, 9/15/25 FHLMC STRIPS - COUPON, 0.00%, 9/15/25 TVA STRIPS - COUPON, 0.00%, 11/1/25 TVA STRIPS - PRINCIPAL, 0.00%, 11/1/25 FNMA STRIPS - COUPON, 0.00%, 1/15/26 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $13,979,777) TEMPORARY CASH INVESTMENTS † SSgA U.S. Government Money Market Fund (Cost $11,296) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $147,426,821) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Equivalent - Security whose principal payments are secured by the U.S. Treasury FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association REFCORP - Resolution Funding Corporation STRIPS - Separate Trading of Registered Interest and Principal of Securities TVA - Tennessee Valley Authority † Category is less than 0.05% of total net assets. Security is a zero-coupon bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated bid as provided by independent pricing services or at the most recent bid as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated bid as provided by an independent pricing service. Evaluated bid prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of June 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Target Maturities Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 28, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 28, 2013
